 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1199 Page 1 of 12



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEITH WAYNE SEKERKE,                                    Case No.: 3:19-cv-0034-GPC-RBB
     Booking No. 18165284,
12
                                            Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                           MOTION FOR
                            vs.                              RECONSIDERATION
14
15                                                           [ECF No. 85]
     ARTURO LEON; MARK O’BRIEN;
16   JON MONTGOMERY; DANE OLSEN
17   and COUNTY OF SAN DIEGO,
18                                      Defendants.

19
20          Before the Court is Plaintiff’s motion for reconsideration of the Court’s prior order
21   denying Plaintiff’s motion for a temporary restraining order and injunction. ECF No. 85
22   (“TRO Motion”). Defendant Arturo Leon filed an opposition on July 8, 2020. ECF No.
23   89. Defendants Jon Montgomery and Dane Olsen filed an opposition on July 10, 2020.
24   ECF No. 96. 1 Plaintiff filed replies to both oppositions. ECF Nos. 100, 101. The Court
25
26
27   1
      Defendant County of San Diego filed an opposition joining in part Montgomery and Olsen’s
     Opposition on Sections I through IV but does not join the opposition regarding service of the Summons
28   and Second Amended Complaint. ECF No. 98.
                                                         1
                                                                                       3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1200 Page 2 of 12



1    hereby DENIES Plaintiff’s motion.
2    I.    Background
3          On January 7, 2019, Plaintiff proceeding pro se and in forma pauperis, filed this
4    lawsuit. ECF No. 1. Plaintiff is currently incarcerated in San Diego County Jail as a
5    pretrial detainee. On February 10, 2020, the Court granted Plaintiff’s motion to file a
6    Second Amended Complaint (“SAC”). ECF No. 53. In the SAC, Plaintiff argues that his
7    right to medical care has been violated due to Defendants’ policy of refusing to provide
8    narcotics to inmates and that he has suffered retaliation as a result of filing these claims.
9    ECF No. 54 (“SAC”). On April 15, 2020, the Court granted in part and denied in part
10   Defendants Arturo Leon and Mark O’Brien’s motion to dismiss the SAC. ECF No. 68.
11   The remaining causes of action in the SAC are: Inadequate Medical Care against Dr.
12   Leon as to the failure to provide morphine theory of recovery (claim one); Inadequate
13   Medical Care – methicillin-resistant Staphylococcus aureus (“MRSA”) Infection (failure
14   to provide treatment) against Dr. Leon (claim two); Inadequate medical care – Denying
15   Prescription against Dr. Montgomery (claim three); State Supplemental Medical Claims
16   against Dr. Leon (claim four); Retaliation against Deputy Olsen (claim six); and Liability
17   of San Diego County based on all other Defendants being agents, employees, or co-
18   conspirators (claim seven).
19         On February 10, 2020, the Court denied Plaintiff’s prior motion for a TRO and
20   emergency injunction in order to obtain a magnetic resonance imaging (“MRI”) scan,
21   which Plaintiff alleged was recommended by a physician on a November 20, 2019 due to
22   Plaintiff’s hydrocephalus condition. ECF No. 53. In denying Plaintiff’s motion, the
23   Court explained that Plaintiff sought relief based on events that were outside of the scope
24   of the events that give rise to this action—i.e., the October-November 2018 provision of
25   medical care and the “no narcotic” policy. ECF No. 53 at 17.
26         On May 26, 2020, the Court denied another motion for a TRO wherein Plaintiff
27   sought to obtain Tramadol medication, which was prescribed to Plaintiff by a neurologist
28   during an April 20, 2020 visit to a neurologist at University of California San Diego.
                                                    2
                                                                                 3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1201 Page 3 of 12



1    ECF No. 80. In Plaintiff’s motion, he described Tramadol as a “non-narcotic.” Id. ECF
2    No. 77 at 1. On this basis, the Court denied the motion as being outside the scope of
3    Plaintiffs’ numerous claims in the SAC, which are limited to the alleged inadequate
4    medical care on the basis of the jail’s refusal to provide narcotic medication, inadequate
5    medical care with respect to Plaintiff’s MRSA infection, and retaliation for filing these
6    claims.
7          Plaintiff has now filed a motion for reconsideration of the Court’s prior denial on
8    the basis that Plaintiff previously mischaracterized Tramadol as a non-narcotic, and that
9    the jail physician, Peter Freedland, has informed Plaintiff that Tramadol is in fact a
10   narcotic medication. ECF No. 85.
11   II.   Motion for Reconsideration
12         A motion for reconsideration is appropriate if the district court (1) is presented
13   with newly discovered evidence; (2) commits clear error or its initial decision was
14   manifestly unjust; or (3) if there is an intervening change in controlling law. Sch. Dist.
15   No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).
16         In the prior order, the Court found that “[t]he relationship between the preliminary
17   injunction and the underlying complaint must be ‘sufficiently strong where the
18   preliminary injunction would grant relief of the same character as that which may be
19   granted finally,’ “ ECF No. 80 at 3, and “[s]ince Plaintiff is seeking to obtain non-
20   narcotic prescription medication prescribed as a result of a visit to a neurologist, he is
21   seeking relief that is outside the scope of this action.” Id at 4. (emphasis added).
22         Here, Plaintiff has presented new evidence as to the nature of Tramadol
23   medication, showing that it is a narcotic and therefore arguably within the scope of
24   Plaintiff’s claims regarding the jail’s refusal to provide narcotic medication. ECF No. 85.
25   Defendants Montgomery and Olsen argue that reconsideration should be denied because
26   Plaintiff has failed to show new circumstances or facts that could have been raised in his
27   original motion. ECF No. 96 at 12. However, Plaintiff claims that he was simply
28   misinformed at the time of filing his motion for TRO and was later corrected. ECF No.
                                                   3
                                                                                3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1202 Page 4 of 12



1    101 at 2. Because Plaintiff is acting pro se and the Court has a duty to treat pro se
2    plaintiff’s liberally, the Court finds that Plaintiff has shown that new facts—namely, that
3    Tramadol is a narcotic medication—counsel in favor of the Court’s consideration of the
4    underlying motion. See Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621, 623
5    (9th Cir. 1988) (“the court … must afford [pro se] plaintiff the benefit of any doubt”);
6    Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (the court’s duty to liberally
7    construe a pro se litigant’s pleadings is “particularly important in civil rights cases”).
8    Accordingly, the Court reconsiders Plaintiff’s motion for a temporary restraining order
9    (“TRO”) and injunction.
10   III.   Injunctive Relief
11          “A preliminary injunction is an extraordinary remedy never awarded as of right.”
12   Winter v. Natural Resources Def. Council, 555 U.S. 7, 24 (2008). “In each case, courts
13   must balance the competing claims of injury and must consider the effect on each party
14   of the granting or withholding of the requested relief.” Id. (citing Amoco Prod. Co. v.
15   Gambell, 480 U.S. 531, 542 (1987) (internal citations omitted)). As such, the “grant of a
16   preliminary injunction is a matter committed to the discretion of the trial judge[.]” Evans
17   v. Shoshone–Bannock Land Use Policy Comm'n, 736 F.3d 1298, 1307 (9th Cir. 2013).
18   This discretion allows courts to properly evaluate when it is appropriate to grant
19   preliminary relief in light of the “infinite variety of situations which may confront it.”
20   A.L.K. Corp. v. Columbia Pictures Indus., Inc., 440 F.2d 761, 763 (3d Cir. 1971).
21   District courts exercise this discretion according to a four-factor test mandated by
22   traditional principles of equity. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391
23   (2006). The test requires a plaintiff to demonstrate (1) a likelihood of success on the
24   merits, (2) a likelihood of irreparable harm in the absence of preliminary relief, (3) that
25   the balance of equities tips in the plaintiff's favor, and (4) that an injunction is in the
26   public interest. Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20
27   (2008).
28   ///
                                                     4
                                                                                   3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1203 Page 5 of 12



1          a. Sufficient Nexus
2          As a threshold requirement, district courts must consider whether the nature of the
3    relief sought in the motion is sufficiently related to the claims that give rise to the action.
4    “The Ninth Circuit has formally adopted the rule . . . which requires a sufficient nexus
5    between the claims raised in a motion for injunctive relief and the claims set forth in the
6    underlying complaint itself.” Hansen v. Cty. of San Diego, 2018 WL 3584461, at *2
7    (S.D. Cal. July 26, 2018). As such, “[t]here must be a relationship between the injury
8    claimed in the motion for injunctive relief and the conduct asserted in the underlying
9    complaint for a court to grant a motion for injunctive relief; this requires a sufficient
10   nexus between the claims raised in a motion for injunctive relief and the claims set forth
11   in the underlying complaint itself.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr.,
12   810 F.3d 631, 636 (9th Cir. 2015). The relationship between the preliminary injunction
13   and the underlying complaint must be “sufficiently strong where the preliminary
14   injunction would grant relief of the same character as that which may be granted finally.”
15   Id. (citations omitted). “Absent that relationship or nexus, the district court lacks
16   authority to grant the relief requested.” Id.
17         Defendants note that this Court has already decided “[t]his action is limited to
18   Plaintiff’s claims arising out of the medical care he received between October and
19   November 2018 and the related enforcement of the ‘no narcotic’ policy.” ECF No. 89 at
20   13 (quoting ECF No. 53 at 17). They argue that “Plaintiff has not established that the
21   alleged prescription of Tramadol 'to treat pain’ is related to any treatment for opioid
22   withdrawal or MRSA in late 2018,” ECF No. 89 at 13-14, and the issues of the
23   underlying claim “are not implicated in the Plaintiff’s Tramadol Motion or Motion for
24   Reconsideration.” ECF No. 96 at 10-11.
25         The Court disagrees. Here, the Plaintiff is requesting a TRO to obtain treatment
26   which he claims is being denied to him under the same policy which is the basis for his
27   underlying complaint. ECF No. 77. Defendants contend that “whether Plaintiff is
28   currently in need of narcotic medication is a distinct factual inquiry from whether his care
                                                     5
                                                                                  3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1204 Page 6 of 12



1    in 2018 was constitutionally adequate.” ECF No. 96 at 16. However, Plaintiff’s
2    underlying claim ultimately concerns the constitutionality of the jail facility’s narcotics
3    policy which he asserts is a “blanket” ban in violation of the Eighth Amendment.
4    Because Plaintiff is still subject to that policy while incarcerated in San Diego Central
5    Jail, his TRO Motion is presently related to this element of his underlying claim. See
6    Williams v. Navarro, No. 3:18CV1318-DMS-RBM, 2019 WL 2966314, at *4 (S.D. Cal.
7    July 9, 2019) (“The character of relief requested in the Motion, i.e., increased law library
8    access, relates to conduct alleged in the Complaint, i.e., denial of the right to law library
9    access.”). As such, the Court finds a sufficient nexus between the relief requested in the
10   TRO Motion and claims raised by Plaintiff in the SAC.
11         b.     Plaintiff Fails to Establish the Winter Elements
12         Defendants argue that, even assuming a sufficient nexus between the relief sought
13   and the underlying claim, Plaintiff’s motion should be denied because Plaintiff has not
14   shown he is likely to succeed on the merits and he has not shown he is likely to suffer
15   irreparable harm. ECF No. 89 at 12-15; ECF No. 96 at 16-20. The Court agrees.
16                1.     Plaintiff Has Not Shown He Is Likely to Succeed on The Merits
17         Plaintiff does not provide sufficient evidence to show he is likely to succeed on the
18   merits of the claims in the SAC. In order to prevail, Plaintiff must demonstrate that he is
19   likely to succeed on the merits of his underlying claim asserting inadequate medical care.
20         In order for a pretrial detainee to make out a claim for inadequate medical care, a
21   pretrial detainee must show the following four elements: “(i) the defendant made an
22   intentional decision with respect to the conditions under which the plaintiff was confined;
23   (ii) those conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the
24   defendant did not take reasonable available measures to abate that risk, even though a
25   reasonable official in the circumstances would have appreciated the high degree of risk
26   involved—making the consequences of the defendant's conduct obvious; and (iv) by not
27   taking such measures, the defendant caused the plaintiff's injuries.” Gordon v. Cty. of
28   Orange, 888 F.3d 1118, 1125 (9th Cir. 2018), cert. denied sub nom. Cty. of Orange, Cal.
                                                     6
                                                                                  3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1205 Page 7 of 12



1    v. Gordon, 139 S. Ct. 794 (2019). “With respect to the third element, the defendant's
2    conduct must be objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts
3    and circumstances of each particular case.’ ” Castro v. County of Los Angeles, 833 F.3d
4    1060, 1071 (9th Cir. 2016) (citing cases). Under this objective test, the question is
5    “whether there was a ‘substantial risk of serious harm to the plaintiff that could have been
6    eliminated through reasonable and available measures that the officer did not take, thus
7    causing the injury that the plaintiff suffered.’ ” Horton v. City of Santa Maria, 915 F.3d
8    592, 602 (9th Cir. 2019).
9          In the SAC, Plaintiff alleges that the facility’s “no narcotics” policy
10   inappropriately deprives Plaintiff of the types of pain medication he requires and that he
11   was improperly and negligently treated for a MRSA infection. ECF No. 54 at 3.
12   However, it is not malpractice for a physician to differ in opinion from another or to
13   weigh the benefits and risks of various treatment plans. See Brauner v. Coody, 793 F.3d
14   493, 497 (5th Cir. 2015) (plaintiff alleged that he required more pain relief than the
15   medications provided by prison doctors finding that plaintiffs’ claims seeking different
16   types of medication than the ones provided by the prison doctors were “‘classic
17   example[s] of a matter for medical judgment’” and, as a matter of law, do not amount to
18   deliberate indifference). Defendants argue that Plaintiff has a history of drug abuse and
19   drug seeking behavior which persists to the present, see Ex. B, 96-2 at 10; Ex. C, 96-2 at
20   16-17; Ex. D at 20-22; ECF No. 96-2, Ex. E at 26-31, and accordingly, Plaintiff’s
21   medical care was appropriate, citing numerous medical professionals which determined
22   that narcotic medications are not medically necessary. ECF No. 96-2, Ex. D at 20-21.
23   As such, it is within the realm of responsible medical treatment to deny a patient like
24   Plaintiff access to narcotic medications where it is a matter of professional opinion that
25   they may do more harm than good. See, e.g. Millner v. Dileo, No. 117CV00507SABPC,
26   2017 WL 4770379, at *3 (E.D. Cal. Oct. 23, 2017) (Plaintiff with history of self-
27   mutilating his surgical wounds was not granted temporary injunction because the surgery
28   he requested could do more harm than good).
                                                   7
                                                                               3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1206 Page 8 of 12



1           Plaintiff also asserts that the facility has a “blanket no narcotics policy.” In his
2    Reply, Plaintiff suggests this was how the policy was represented to him by Dr. Leon.
3    ECF No. 100 at 3. However, it appears the San Diego County Sheriff’s Department
4    Operations Manual (“Manual”) does not ban narcotic prescriptions altogether but instead
5    directs treating physicians to consider a patient’s prior medical records and determine
6    whether the inmate legitimately requires narcotics. ECF No. 96-2, Ex. A. The Manual
7    provides that the Sheriff’s Medical Services Division “does not prescribe opioids . . .
8    unless certain criteria are met” and lists the criteria for “acute pain” and for “chronic
9    pain.” Id. at 4-5. This Manual’s effect may be to limit the availability of narcotic
10   medications in jail facilities, but nevertheless permits physicians to use their discretion in
11   prescribing narcotic medications, and so is not a “blanket” policy as the Plaintiff
12   describes. Accordingly, Plaintiff fails to establish the four Gordon elements, as Plaintiff
13   points to no evidence which suggests that the County policy or the Defendants
14   themselves put Plaintiff at risk of serious harm, or that Defendants neglected to take
15   actions which might have abated said risk. As such, Plaintiff has failed to show that he is
16   likely to succeed on the merits on this claim.
17          In the TRO Motion, Plaintiff alleges that a UCSD neurologist specialist prescribed
18   him Tramadol. He alleges that the jail doctors sent him to see neurologists who
19   “ordered” Plaintiff to “start Tramadol 50 mg three times daily as needed” and printed out
20   a “copy of that specifically.” ECF No. 101 at 2. Plaintiff supports that assertion with a
21   one-page Exhibit which states, “Start Tramadol 50mg three times daily as needed” with a
22   handwritten note at the bottom, “Dr. Ronald Elis” and “Dr. Angelica.” Id. at 6. 2
23
24
     2
25     District courts are permitted, under Federal Rules of Evidence (“Rule”) 201, to consider material not
     attached to the complaint only if the documents' “authenticity ... is not contested” and “the plaintiff's
26   complaint necessarily relies” on them. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
     2001) (citations omitted). Second, a court may take judicial notice of “matters of public record”
27   under Rule 201. Id. at 688-89. However, under Rule 201, a court may not take judicial notice of a fact
     that is “subject to reasonable dispute.” Fed. R. Evid. 201(b). The Court accordingly takes judicial
28   notice of the fact of the existence of all exhibits submitted by Plaintiff and Defendant, but not the
                                                         8
                                                                                          3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1207 Page 9 of 12



1    Defendants Montgomery and Olsen argue that Plaintiff’s representations are misleading.
2    On or around April 20, 2020, Plaintiff visited UCSD where he received treatment from
3    both a neurologist and a nurse practitioner (“NP”). ECF 96-2, Ex. F. Defendants state
4    that Plaintiff complained of neck pains and was prescribed a one-time dose of Tramadol
5    in anticipation of COVID-19 preventing a timely follow up if necessary. ECF 96-2, Ex.
6    D at 21-22. This prescription was offered, not as a long-term treatment plan, but “PRN,”
7    which is short hand for pro re nata, meaning only when medically necessary. Id. at 20.
8    When Plaintiff’s primary care physician subsequently reviewed Plaintiff’s chart on April
9    25, 2020, and noted “Tramadol has not been accepted based on medical necessity criteria.
10   Only one medication increase at a time, and tramadol is a prn order from a 1 time
11   provider. Pregabalin accepted. Tramadoll [sic] not medically necessary.” ECF No. 96-
12   2, Ex D at 23. Additionally, the medical chart notes that Dr. Freedland had a
13   conversation with the prescribing NP from UCSD and confirmed that the Tramadol
14   prescription was a one-time, PRN prescription. Id. at 21-22. Dr. Freedland’s notes also
15   state:
16            It was clearly represented that this patient willfully did not disclose to the provider
              that he, in fact, had a previous dedicated pain management consult within the Jail
17
              system 2019 that recommended NON narcotic therpay [sic] only. By all accounts it
18            appears this was not an attempt of the provider to supercede [sic] any previous
              specialist recommendation. Based on the practitioners account, the narcotic use, in
19
              this providers medical judgment was not warranted as the prescriber was not
20            offered an accurate account of the patients previous specialist consult. I am very
              concerned that he may have attempted to obtain, procured the administration or
21
              prescription of, or attempted to procure the administration or prescription of, a
22            controlled substance; and did so either by fraud, deceit, misrepresentation or
              subterfuge, or by the concealment of a material fact.
23
24
25
     contents therein. See Lee, 250 F.3d at 659-60. Defendants Montgomery and Olsen also request that the
26   Court take Judicial Notice of the fact that Plaintiff has filed over a dozen other actions making similar
     motions. ECF No. 96 at 8. (citing ECF No. 90-1, Ex. A-O, Dockets and Register of Actions). The Court
27   grants this request, as these are uncontested “matters of public record.”
28
                                                         9
                                                                                         3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1208 Page 10 of 12



1    Id. at 22. Courts have previously found that when jail facilities or jail physicians take
2    “reasonable available measures to abate the risk posed by [a detainee’s] pain,” then the
3    standard for inadequate medical care is not met. Flentoil v. Santa Clara Cty. Dep't of
4    Corr., No. 18-CV-03486-EMC, 2020 WL 571025, at *9 (N.D. Cal. Feb. 5, 2020).
5    Specifically, courts have denied claims for inadequate medical care if the claims were
6    premised on disagreements about dosage or the type of medication provided. See e.g.,
7    Burton v. Dowrey, 805 F.3d 776, 785 (7th Cir. 2015) (jail health-care provider’s decision
8    to provide synthetic opioid rather to provide opioids or contact the doctor who prescribed
9    the opioids before incarceration did not amount to deliberate indifference); Hill v.
10   Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (district court properly dismissed deliberate
11   indifference claim based on failure to prescribe medication stronger than Motrin for
12   plaintiff’s broken wrist); Meuir v. Green Cnty. Jail Employees, 487 F.3d 1115, 1119 (8th
13   Cir. 2007) (summary judgment properly granted for defendants on inmate’s claim that
14   nurses were deliberately indifferent in prescribing Motrin but not medicated mouthwash
15   for bleeding gums). Here, it appears that Plaintiff did receive medical care which took
16   into consideration his pain management needs and that the jail medical staff undertook
17   reasonable available measures to abate the risks posed by Plaintiff’s pain.
18         The Ninth Circuit has held that a prison official may be held liable if “he knows
19   that inmates face a substantial risk of serious harm and disregards that risk by failing to
20   take reasonable measures to abate it.’ ” Castro, 833 F.3d at 1067. Here, Plaintiff’s
21   physician made a professional and informed opinion that the Tramadol was an
22   inappropriate prescription. Accordingly, the Court finds that Plaintiff has failed to show
23   that he would accordingly succeed on the merits of a deliberate indifference claim. See
24   Gauthier v. Stiles, 402 F. App'x 203 (9th Cir. 2010) (affirming dismissal since plaintiff’s
25   disagreement with the dosage and type of pain medication administered after surgery did
26   not constitute deliberate indifference). As such, Plaintiff has failed to meet his burden of
27   showing that the jail’s decision to deny a Tramadol prescription poses a “substantial risk
28   of serious harm to the plaintiff” and whether the provision of Tramadol medication would
                                                  10
                                                                                3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1209 Page 11 of 12



1    be a “reasonable and available” measure to prevent any further injury to Plaintiff.
2                 2. Plaintiff Has Not Shown He Is Likely to Suffer Irreparable Harm
3          Even if Plaintiff were able to show that he is likely to succeed on the merits of his
4    claim, he would fail on the prong requiring that he show likelihood of suffering
5    irreparable harm. The Ninth Circuit has held that mere “[s]peculative injury does not
6    constitute irreparable injury sufficient to warrant granting a preliminary injunction.”
7    Caribbean Marine Servs. Co., Inc. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988)
8    (citations omitted). “A plaintiff must do more than merely allege imminent harm
9    sufficient to establish standing; a plaintiff must demonstrate immediate threatened injury
10   as a prerequisite to preliminary injunctive relief.” Id. See also Los Angeles Memorial
11   Coliseum Comm’n v. National Football League, 634 F.2d 1197, 1201 (9th Cir. 1980);
12   Boardman v. Pac. Seafood Grp., 822 F.3d 1011, 1022 (9th Cir. 2016).
13         Here, Plaintiff’s requested medication was a one-time prescription which was to be
14   taken only as needed. Plaintiff has not provided any evidence to demonstrate that he
15   needed Tramadol at any time such that the other medical treatments he was provided
16   were not sufficient. Plaintiff has not demonstrated any harm besides to say that he has
17   been “subjected to severe pain.” ECF No. 101. Plaintiff argues that his other
18   medications are not appropriate, but does not explain how Tramadol, rather than his other
19   prescriptions, would do more to alleviate this pain. ECF No. 77; ECF No. 85; ECF No.
20   100; ECF No. 101.
21         Additionally, irreparable harm must be some harm that is contemplated in the
22   future. “‘[Past] exposure to illegal conduct does not in itself show a present case or
23   controversy regarding injunctive relief[.]’” City of Los Angeles v. Lyons, 461 U.S. 95,
24   102 (1983). Here, Plaintiff does not allege that Tramadol, a temporary pain relief
25   medication, will have any effect on his future health or wellbeing. Further, he does not
26   suggest or provide medical evidence that by not having access to the prescription he will
27   be subjected to additional pain or other medical complications in the future.
28         Generally, the purpose of injunctive relief is to preserve the status quo. Big
                                                  11
                                                                               3:19-cv-0034-GPC-RBB
 Case 3:19-cv-00034-GPC-RBB Document 102 Filed 08/04/20 PageID.1210 Page 12 of 12



1    Country Foods, Inc. v. Bd. of Educ., 868 F.2d 1085, 1087 (9th Cir. 1989). Here, Plaintiff
2    never claims to have had access to Tramadol before, that he medically requires the single
3    dose of Tramadol now, or that he will be subjected to future suffering or pain without it.
4    As such, requiring Plaintiff to be provided Tramadol prescription medication is not the
5    type of relief that a temporary injunction is designed to provide. Lamon v. Adams, No.
6    1:09-CV-00205-LJO, 2011 WL 148275, at *2 (E.D. Cal. Jan. 18, 2011), report and
7    recommendation adopted, No. 1:09-CV-00205-LJO, 2011 WL 841361 (E.D. Cal. Mar. 8,
8    2011) (“Plaintiff must identify a specific threat of future irreparable harm and request
9    relief that is narrowly tailored to correct that harm.”). 3
10   IV.    Service
11          Defendants Montgomery and Olsen argue that Plaintiff’s request should fail due to
12   defective service. ECF No. 96 at 21. Since Plaintiff’s TRO Motion is denied, the Court
13   dismisses Defendant’s claim of improper service as moot.
14   V.     Conclusion
15          For the foregoing reasons, the Plaintiff’s Motion for Reconsideration of Temporary
16   Restraining Order is DENIED.
17
18          IT IS SO ORDERED.
19   Dated: August 3, 2020
20
21
22
23
24
25
26
27   3
       Since Plaintiff’s TRO motion fails on the first two prongs of the applicable legal test, the Court
     declines to address the remaining prongs—namely, whether equity or public interest weigh in Plainitff’s
28   favor.
                                                       12
                                                                                        3:19-cv-0034-GPC-RBB
